Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 09, 2017

The Court of Appeals hereby passes the following order:

A18A0676. CHRISTOPHER W. GRAY                            v.    MEADOW              TRACE
    HOMEOWNERS ASSOCIATION, INC.

      Defendant Christopher W. Gray filed this direct appeal from the trial court’s
order denying his claim in this garnishment action. Appeals in cases involving
garnishment, however, must be initiated by an application for discretionary appeal
filed with this Court. OCGA § 5-6-35 (a) (4); Maloy v. Ewing, 226 Ga. App. 490, 491
(486 SE2d 708) (1997). Because Gray failed to follow the required procedure, this
appeal is DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/09/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.